115.	Mr. President, the General Assembly in 
having unanimously decided to entrust you with 
the task of guiding its work has thereby paid a 
resounding tribute to you personally and to your 
country. It is Tunisia's agreeable duty to join 
in this tribute from this rostrum. At the same 
time, the General Assembly has conferred upon you 
a particularly heavy and delicate responsibility. 
Fully cognizant of the very exceptional gravity 
of the questions to be debated at this session, 
Tunisia is convinced that you will 
whole-heartedly guide our work with all the 
competence and devotion and all the effectiveness 
and objectivity of which we know you are capable. 
In expressing its warm con¬gratulations to you, 
my delegation would like to assure you of its 
complete co-operation.
116.	I should also like to take this 
opportunity to pay to your predecessor, Mr. Is 
mat Kittani, the tribute he deserves for the 
skill, objectivity and courtesy which he 
displayed with admirable consistency throughout 
the past year. His presidency will remain a 
matter of pride for his country, as well as all 
the other Arab, Moslem and non-aligned countries.
117.	The year that has just elapsed has shown 
us once again that developments in the 
international situation since the previous 
session have not registered any appreciable 
progress. What is more, the conditions under 
which the present session is being held are 
marked by an even greater and more disturbing 
gravity.
118.	One need only observe the current 
pervasive disorder in international relations to 
realize the risks the world is running. Whether 
it be the persistence of hotbeds of tension which 
we have not managed to put out or the emergence 
of new conflicts which we have not been able to 
prevent, whether it be the growing imbalance in 
international economic relations and their 
disastrous consequences for the third-world 
countries, whether it be, finally, the problems 
of security and the all-out arms race, inevitably 
we are faced with a turn of events extremely 
difficult to control.
119.	When the elementary principles of 
international law are daily trampled underfoot 
throughout the world, when clear-cut acts of 
aggression are committed with impunity and in 
defiance of unanimously admitted standards, when 
genocide is premeditated and con¬fessed openly 
without the guilty party being ener¬getically and 
immediately thwarted in its dark designs and when 
international peace and security are so sorely 
undermined without the Security Council 
shouldering its primary responsibility in timely 
and appropriate fashion, we are entitled to feel 
doubts, indeed anguish, about the effectiveness 
and viability of the international order we have 
today.
120.	Given that international relations are 
based more and more on the principle of 
interdependence and that the conflicts and crises 
which affect one group of parties automatically 
have an impact on the interests of other parties, 
we are forced to the conclusion that we stand 
together. We are at one concerning how we wish to 
build the world for ourselves and for future 
generations. We are at one concerning the 
conse¬quences of any serious decision which 
various parties may take unilaterally. It is here 
in this Hall, and nowhere else, it is within the 
Organization that this solidarity must be 
expressed and made real, and it is on the basis 
of the principles of the Charter that the unity 
of our goals and the unity of our action can be 
shown.
121.	This is to assume that the Organization 
is strong and respected, that it can be the 
conscience of the world and at the same time a 
recourse for those among us who are victims of 
any violation whatsoever of the principles to 
which we adhere. In a word, it is to assume that 
the Organization is able to say what is right and 
to see that right is respected.
122.	But what in fact do we see? Each time 
there is a flagrant violation of the Charter, the 
Security Council, to which the Member States have 
entrusted the main responsibility for maintaining 
international peace and security, can only 
discuss the question. However, we must note that 
the veto, which has been used and abused more and 
more in recent times, all too often puts a stop 
to all discussion and thus to any action by the 
Council. When it is not the veto which obstructs 
the Council, it is the party complained of, 
which, with disturbing calmness and awareness of 
impunity, immediately rejects the resolution 
which has been adopted and declares null and void 
any initiative by the Council. In the words of 
the Secretary- General, we are perilously near to 
a new international anarchy.
123.	In this situation, which is more and more 
dangerous for international relations, Tunisia 
has never missed an opportunity, especially of 
late during its term as a member of the Security 
Council, as Well as in the General Assembly—of 
showing its concern and calling for widespread 
awareness of that danger. My country, which has 
always given its full and unreserved support to 
all United Nations efforts to carry out its 
mission for international peace and security and 
to establish a better balance in economic 
relations, recog¬nizes that the United Nations 
has played an extremely important role, 
particularly in facilitating the irreversible 
process of decolonization and in clearly stating 
the relationship between the process of 
decolo¬nization and the process of development. 
My country considers, indeed, that the 
Organization is the unique and irreplaceable 
international forum for negotiation and, when 
necessary, for decision. This explains our fear 
and concern when we see the state of semi 
paralysis in which the United Nations finds 
itself. It also explains our great satisfaction 
5n seeing our own concerns reflected in the 
report on the work of the Organization submitted 
by the Secretary-General.
124.	It is happy and comforting to know that 
less than a year after taking office the 
Secretary-General has officially pointed out, 
with remarkable clarity and authority, the 
dangers which threaten the United Nations, and at 
the same time the world. It is equally comforting 
that the Secretary-General has taken care to put 
forward specific suggestions and proposals for 
retrieving, before it is too late, a situation 
which if left alone would inevitably lead to the 
decline of the Organization.
125.	Aware of the consistent position taken by 
Tunisia in this connection, a position which we 
had the opportunity of stating again during his 
recent visit to us, the Secretary-General will 
not be surprised to hear Tunisia confirm to him 
from this rostrum its total confidence, as well 
as its support for any action to strengthen the 
Organization and defend its high and noble goals, 
because in my country legality is a watchword, 
and international legality is conceived of as an 
intangible principle which must necessarily 
underlie the conduct of international relations.
126.	It is to international legality that 
Tunisia and its President have appealed each time 
some conflict in the world has had to be 
resolved. Recent events in the crucible of the 
Middle East have brought to the forefront the 
constant concern of President Bourguiba to endow 
his thinking and his actions with the neces¬sary 
legitimacy, on the basis of the sacrosanct 
principle of legality.
127.	What has been called the Bourguiba Plan 
for a just solution to the Palestinian problem is 
based in fact on a return to and use of the 
international legal principles defined as early 
as 1947 which, regardless of their imperfections, 
could not be rejected by anyone, least of all by 
those whose birth and very existence depend on 
them—but those are the very people who today show 
the most complete scorn for international law, 
the principles of the Charter and the entire 
Orga¬nization, adopting an attitude of defiance 
and arrogance and ignoring the decisions and 
recommendations of the international community.
128.	The General Assembly is beginning its 
work at a time when the entire world has just 
witnessed a frightful massacre carried out in 
cold blood in Pal¬estinian refugee camps by armed 
bands trained and financed by Tel Aviv, in the 
presence and with the complicity of the Israeli 
occupation forces which had encircled the Sabra 
and Shatila camps. The wave of Shock at this 
hateful crime has led to consternation, horror 
and outrage throughout the world. There is not 
the slightest doubt that by moving into west 
Beirut, in violation of the agreements reached 
through the intermediary of the Habib mission, 
the Israeli leaders bear the whole responsibility 
for this crime against humanity. Under the 
pretext of protecting the civilian population of 
Beirut, they in fact allowed their legion of 
mercenaries to do the dirty work. This tragedy, 
unprecedented in the recent history of mankind, 
is the logical consequence of the paranoia 
characteristic of those in power in Israel, who 
consider each Pal¬estinian a potential terrorist 
and, as such, an absolute evil which must be 
rooted out and exterminated. Is not a former 
Prime Minister of Israel alleged to have admitted 
to that sense of fear at the birth of each 
Palestinian child?
129.	What can only be called the hasty retreat 
of the multinational forces of separation in 
leaving the refugee camps without protection, 
despite the fears expressed in the first place by 
the Palestinian leaders, was evidence of that 
criminal design. This appalling slaughter, among 
the victims of which were thousands of women, 
children and the elderly, is the result of this 
diabolical war launched by the Israeli Government 
on 6 June. In fact since that time, the Israeli 
Army, with considerable manpower and material of 
a very sophisticated kind, has invaded more than 
half of Lebanon, causing immense destruction and 
partic¬ularly heavy human losses among the 
Lebanese and Palestinian populations, estimated 
by UNICEF to be 30,000 dead and wounded in Beirut 
alone.
130.	Under the false pretext of ensuring the 
security of its northern frontiers, where a 
ceasefire has been in force since July 1981, 
Israel has put into operation the final phase —in 
accordance with its strategy—of its plan to 
annihilate the Palestinian resistance centered on 
the PLO, leading to the elimina¬tion of the 
Palestinian presence in Lebanon, by terrorization 
and the destruction of their shelters.
131.	In the past, the Tel Aviv authorities 
tried in vain to establish a tame new 
administration to carry out in Israeli-style 
autonomy in the occupied terri¬tories on the West 
Bank and in Gaza, once the democratically elected 
municipal councils had been dissolved and 
replaced by village leagues which are armed 
groups that bring about Israeli order  in the 
expectation that a quisling will emerge to serve 
as a likely negotiator.
13z. Neither the systematic repression of the 
occupied territories, nor the use of 
sophisticated military arsenals, including 
phosphorous and frag¬mentation bombs as well as 
implosion bombs, or the terrible bombardment of 
west Beirut, has succeeded in overcoming the 
determination of the Palestinians to fight to 
defend their legitimate cause, as President 
Reagan himself recognized in his statement on 1 
September.
133. For 60 years, the Palestinian people, faced 
with Zionist designs on their country, have never 
ceased to fight. In spite of the ups and downs of 
an unequal struggle and the fact that on three 
occasions since 1948 the Palestinians have been 
dispersed, Palestinian nationalism has emerged 
strengthened from each test, because never in the 
long history of colonialism Las brute force 
succeeded in overcoming the determina¬tion of 
peoples who fight for liberation. The 
Pal¬estinian people, driven from their homeland 
and pursued with hatred and tenacity in exile, 
have paid heavily for their recognition of their 
inalienable right to self-determination and the 
establishment of their own State.
134.	By subjecting an entire country to fire 
and bloodshed, by massacring savagely and 
indiscrimi¬nately thousands and thousands of 
innocent people, by depriving blockaded 
populations of any sanitary or humanitarian aid, 
by creating finally even more victims, including 
victims among their own ranks, which has never 
happened before in the confronta¬tions in that 
region, was Israel really, in those con¬ditions, 
responding to its need for security, or did it 
use its military power to ensure its supremacy?
135.	If we are to believe Time magazine of 20 
Sep¬tember 1982, Israel is the fourth largest 
military power in the world. In those conditions, 
how can they use vulnerability and insecurity as 
pretexts when what is involved is the appeasement 
of dominating and expansionist instincts? What is 
involved is an attempt to establish its own order 
in Lebanon, which is an independent and sovereign 
country. It is a question of stripping an entire 
people, the Palestinians, of its rights to 
self-determination and to a State, and of 
discrediting its unique and sole representative, 
the PLO.
136.	That is what really lies behind the 
notion of security invoked each time by Israel; 
it is nothing but a code name to camouflage dark 
designs. Do we have to emphasize that security is 
the constant concern of all peoples in the 
region? It is also a condition neces¬sary to 
their development. Security cannot be con¬ceived 
of as being the supremacy of one State over 
others, implying a right to intervene in the 
internal affairs of other countries, nor could 
security be con¬sidered as a means of 
legitimizing the subjugation of- peoples.
137.	One reality emerges clearly from all 
those events: that of an imperative need to end 
the tragedy of the Middle East. Any further delay 
would risk jeopardizing forever peace and 
security in that region and in the world. To that 
end, the Palestinian people and the other Arab 
peoples, with a single voice —through their 
leaders who met at the Twelfth Arab Summit 
Conference at Fez—have shown their deter¬mination 
to achieve a just, overall and lasting solution 
of the problems.
138.	Two basic principles were clearly 
defined: first, the withdrawal by the Israelis 
from all Arab terri¬tories, including Jerusalem, 
and then the recognition of the absolute right of 
the Palestinians to self- determination and to 
the establishment of their own State under the 
leadership of the PLO. It also involves the right 
of all the peoples of the region to live in peace 
under the guarantee of the Security Council; 
which has that role in accordance with the 
Charter.
139.	That plan, which has the merit of 
international legality and takes into account all 
the recent public peace initiatives—in particular 
that by President Reagan in which we noted with 
satisfaction a more correct appreciation of the 
realities of our region—for the first time 
presents a specific means of implementing a 
lasting world solution.
140.	However, whereas the peace efforts of the 
Arab countries arouse interest and even support 
among many countries, the Tel Aviv authorities, 
by the use of arrogance and defiance as an 
overriding weapon, remain hidebound in their 
complete and total refusal:  no  to the Fez Arab 
peace plans;  no  to the self-determination of 
the Pal¬estinian people and the creation of their 
State;  no  to the existence of the PLO, although 
it is recognized by 117 States;  no  to the 
Venice Declaration;  no  to the Franco-Egyptian 
plan;  no  to the Brezhnev plan; and  no  to the 
Reagan plan of September. The entire world is in 
the wrong; Israel alone is in the right.
141.	At the Fez Summit Conference an historic 
turning point was reached by Arab countries, 
opening up new prospects towards a lasting peace. 
It is the duty of the Organization and of the 
Security Council in the first instance to assume 
their responsibilities, to end this infernal 
cycle of brute force which can only exacerbate 
passions, feed the extremists, creates radical 
attitudes and deals a fatal blow to the hopes for 
peace of the peoples of that region.
142.	It is comforting to see the action taken 
by the advocates of peace in the Middle East, 
including Israel itself, growing continuously. 
Everything must be done to ensure that the Fez 
message of peace does not become one more lost 
opportunity.
143.	If we are appealing today more than ever 
for respect for international legality, it is 
because in this period of disturbance and 
disorder in which we live legality is the only 
way for us to speak a common language. It 
constitutes for us all the law which each must 
respect.
144.	It is this legality which we wish to see 
respected in Namibia and elsewhere. It is the 
illegal occupation of Namibia that we have always 
denounced with all our strength. It is 
recognition of the legitimate rights of the 
fraternal Namibian people, represented by SWAPO 
that we demand. It is the rapid and definitive 
solution of the anachronistic problem of Namibia 
in application of the relevant United Nations 
resolutions that is our deepest aspiration. It is 
our desire to see with us as soon as possible 
here in the United Nations a free and independent 
Namibia that we are expressing today, at a time 
when hope of a solution is dawning.
145.	It is in that same spirit that we 
denounce most forcefully once again today the 
inhuman practice of apartheid, which the 
segregationist and racist Pretoria regime has 
made into a system.
146.	We appeal to the conscience of the 
international community so that without further 
delay that aberra¬tion of our time may be ended, 
as mankind approaches the end of the twentieth 
century. It is a political, economic and social 
problem, but it is also and above all as we see 
it a problem of civilization. To the people of 
South Africa, to its leaders, represented by the 
African National Congress, who are steadfastly 
struggling for the sake of civilization, we 
reaffirm our esteem and our active solidarity.
147.	Other equally grave hotbeds of tension 
continue to disturb the African continent. The 
conflict in Western Sahara that still disturbs 
the northern part of the continent, the conflict 
in the horn of Africa, the problems of refugees, 
and displaced persons, the problems of drought 
and hunger, make it necessary for the Africans 
themselves to redouble their efforts and draw on 
their traditional wisdom to find settlement 
procedures that are acceptable to all and thus to 
strengthen the ranks of the Organization of 
African Unity, which has throughout its history 
played a particularly positive and indeed 
irreplaceable role.
148.	The OAU, to which nearly one third of the 
Mem¬bers of the United Nations belong and which 
is pursuing at the regional level the same 
objectives as the United Nations has demonstrated 
that it is able to contribute substantially to 
the work of the Organization, which is universal 
in its calling.
149.	As regards the situation in Asia, in 
Afghanistan and in Kampuchea, no notable progress 
has been recorded in the past year towards the 
solutions advocated by the General Assembly. 
Foreign forces are still occupying the 
territories of those two coun¬tries. The Afghan 
and Kampuchean peoples are still being prevented 
from exercising their right freely to decide on 
their own system of government. Interna¬tional 
legality and the principles of the Charter 
con¬tinue to be disregarded. It is time that the 
peoples of those two countries, like other 
peoples, at last had the right to speak.
150.	The particularly sensitive Gulf region, 
because of the unjustified persistence of the war 
between Iraq and Iran, two fraternal neighbouring 
countries which should enjoy understanding and 
co-operation, con¬tinues to constitute a source 
of major concern to us and to all who desire 
stability and equilibrium in that region. We have 
noted with great interest the con¬structive 
attitude taken by one of the parties and we ask 
that international legality be respected, here as 
elsewhere, and that Security Council resolutions 
479 (1980) and 514 (1982) be fully implemented.
151. The use of force, regardless of its 
immediate results, can never bring about peace 
and security. It is through the peaceful 
settlement of disputes that the objective of 
genuine peace can be achieved. It is through 
dialogue and negotiation that just and lasting 
solutions can be found. This will always be our 
preferred course of action. We support this same 
course of action for the settlement of disputes 
that have lasted some time now, as well as for 
those that have emerged more recently, such as 
the conflict that broke out in the South Atlantic 
over the Falkland Islands (Malvinas) and which, 
because it grew out of all proportion, seriously 
disturbed the world.
152. We appeal to the United Kingdom and the 
Republic of Argentina, two friends of Tunisia, to 
resume, on the basis of the relevant resolutions 
of the General Assembly, the dialogue which was 
interrupted, using once again the good offices of 
the Secretary- General, whose commendable efforts 
in that matter, had they not been hindered, would 
have spared many lives and thus enhanced the role 
of the United Nations.	,
153. In this general context of disorder, tension 
and confrontation the second special session of 
the General Assembly devoted to disarmament was 
held from 7 June to 10 July last. My country had 
hoped that that session would bring about a 
general awareness of the danger of widespread 
conflagration which haunts the world. It had 
hoped that the international com¬munity would 
take appropriate measures to prevent war and to 
arrive at an agreement which would prohibit for 
ever the use or the threat of use of nuclear 
weapons, an agreement on which the fate of all 
mankind depends.
154.	Our disappointment and our frustration 
were great when our efforts failed. The necessary 
political will for such an agreement was lacking, 
particularly on the part of those with the 
largest arsenals of weapons of destruction. Could 
it have been otherwise, when the biggest Powers 
seek only to ensure their own security without 
much concern for international peace and security?
155.	We venture to hope that at this session 
those who in the past were not ready will have 
decided to make the necessary efforts to join 
their will to that of the great majority 
expressed here, especially through the 
non-aligned countries, and thus make it possible 
to prevent a nuclear disaster, achieve general 
and complete disarmament and focus exclusively on 
economic and social development in peace and 
security.
156.	The international economic situation 
continues to stagnate in crisis and is cause for 
the most serious concern. Year after year we 
witness a worsening of the already very 
precarious conditions of two thirds of mankind. 
The facts are there, shameful, distressing.
157.	In 1980 nearly 800 million human beings 
had an annual per capita income of less than $150 
and they continue to live in miserable conditions 
of absolute poverty. If nothing is done to remedy 
this situation their numbers will increase in 
absolute figures by approximately 30 per cent and 
will reach the figure of 1 billion by the year 
2000.
158.	In a world economy characterized by 
uncer¬tainty and instability and affected by 
destabilizing and disturbing phenomena which 
seriously obstruct its growth rate in the short 
and medium term, the prospects for the developing 
world are grim indeed.
159.	The sacrifices and efforts made by the 
devel¬oping countries, moreover, no longer 
receive the back¬up and support that are needed 
from a developed world which is becoming 
increasingly egocentric. In fact, official 
development assistance from member countries of 
the Organization for Economic Co¬operation and 
Development decreased by 6 per cent in 1981. 
Furthermore, the excessive indebtedness of the 
majority of developing countries has passed the 
critical threshold, and may at any time plunge 
many of these countries into bankruptcy. In 
addition, the proliferation and strengthening of 
protectionist measures in the developed countries 
may stifle, if they have not already done so, the 
emerging industries of the developing countries.
160.	In brief, in their economic and social 
develop¬ment efforts the developing countries are 
facing serious obstacles: a deficit in the 
balance of payments, deterioration in the terms 
of trade, a decrease in the volume of their 
exports, higher debt-servicing costs, 
over-indebtedness and galloping imported 
inflation. The steady deterioration of the 
economic conditions of the developing countries 
does not seem to be of much concern to the 
industrialized countries, which, claiming 
domestic economic difficulties, obstruct change 
and oppose reform.
161.	Urgent change is none the less greatly needed in order to restructure international 
economic relations on the basis of justice, 
equity and sovereign equality, in accordance with 
the objectives of the new interna¬tional economic 
order. To that end the members of the Group of 77 
have proposed a new approach in a suitable 
framework. They are prepared to undertake, 
through global negotiations, an egalitarian, 
universal and dynamic dialogue, in order to study 
in a democratic forum, that of the General 
Assembly, the major problems in the way of 
international economic co¬operation. Instead of 
seizing the opportunity to engage in genuine, 
constructive and comprehensive negotia¬tions, our 
partners from the developed countries seem more 
concerned to safeguard and protect the excessive 
advantages inherited from an unjust economic 
order.
162.	We are very disturbed at the lack of the 
sincere political will to launch the global 
negotiations on international economic 
co-operation for develop¬ment. We believe it is 
high time for the international community to 
reach agreement in this respect.
163.	It is encouraging to see in the 
communique issued after the Versailles Economic 
Summit in June that the growth of the developing 
countries and the strengthening of constructive 
relations with them are vital to the political 
and economic prosperity of the world. 
Paradoxically, however, we are witnessing an 
erosion of the spirit of international 
co-operation. In recent years the developing 
countries have faced the rejection of dialogue by 
their industrialized partners from the north.
164.	Our disappointment and our frustrations 
are increasing. Never before has international 
co-operation met so many obstacles, so often been 
deadlocked. We are even witnessing a calling into 
question of mutually accepted commitments to 
increase con¬siderably the financial resources of 
UNDP. The deterioration of the financial 
situation of UNDP is a source of concern and 
anxiety for all the developing countries. Such 
deterioration may not only hinder the 
implementation of those countries^ projects and 
pro¬grammes but even endanger the very principle 
of multilateral co-operation, which is urgently 
necessary for the international community, and in 
particular for developing countries.
165.	It is essential, bearing in mind how far 
we are from attaining the objectives that we have 
set through our agreements, to redouble our 
efforts to give UNDP the financial means that it 
needs to enable it to sup¬port and aid the 
developing countries on a foreseeable, secure and 
continuing basis in their economic and social 
development efforts.
166.	This attitude of rejection and 
obstruction on the part of certain developed 
countries is undeniably harmful to both the 
credibility and the ideals of the United Nations. 
It could destroy the rare achievements of 
multilateral co-operation, the results of so many 
years of effort.
167.	We for our part will continue to believe 
in the virtues of dialogue and agreement, a 
democratic, com¬prehensive, global dialogue for 
the consideration of questions and for 
decision-making. In this respect, we are pleased 
that the Third United Nations Conference on the 
Law of the Sea has arrived at a convention which, 
despite the dissatisfaction that it may have 
provoked in certain quarters, none the less 
constitutes the embodiment of the law. We 
strongly hope that the results of 10 years of 
painstaking efforts and intense negotiations will 
soon be formally adopted by the entire 
international community.
168.	The agenda of the thirty-seventh session, 
on only a few items of which I have touched, 
clearly demonstrates the seriousness of our 
responsibilities and the importance of the task 
before us, an enormous and most exhilarating task 
if we are truly to find solu¬tions to the 
problems of our day and prepare a better future 
for ourselves and our children. We must, first 
and foremost, rid ourselves of the specter of war 
and the threat of a nuclear holocaust, for which 
some with thoughtless equanimity are preparing.
169.	It is urgently necessary to put an end to 
so-called localized wars and other regional 
conflicts which, like the one in the Middle East, 
spread and grow sharper day by day, bearing the 
constant danger of an overall conflagration.
170.	We must take fully into account our 
com¬plementarity and our interdependence in order 
to prepare at last a new international order 
suited to our time. We must ensure strict respect 
for the principles embodied in the Charter and 
make this forum the primary place for agreement 
and negotiation, which alone can enable us to 
find comprehensive and generally acceptable 
solutions to our problems.
171.	By adopting that course of action we 
defend the aims and objectives of the 
Organization and disprove the forecasts of its 
critics by strengthening its effectiveness, its 
prestige and its credibility. This is the course 
that Tunisia intends resolutely to pursue.
